FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DAVID SCOTT, as guardian ad litem        No. 16-55518
for his minor daughter, S.S.;
ANGELICA SANTANA, as guardian ad            D.C. No.
litem for her minor daughter, L.R.;      5:14-cv-02490-
DEJAH HALL, as guardian ad litem            VAP-KK
for her minor daughter, R.H.,
                 Plaintiffs-Appellees,
                                           OPINION
                  v.

COUNTY OF SAN BERNARDINO; LUIS
ORTIZ; ANTHONY THOMAS,
           Defendants-Appellants,

ANDREW GARCIA,
                          Defendant,

ETIWANDA SCHOOL DISTRICT;
BALBINA KENDALL; JANELLA
CANTU-MYRICKS,
               Cross-Defendants.



      Appeal from the United States District Court
         for the Central District of California
      Virginia A. Phillips, Chief Judge, Presiding

       Argued and Submitted November 13, 2017
                 Pasadena, California
2          SCOTT V. COUNTY OF SAN BERNARDINO

                    Filed September 10, 2018

    Before: Jacqueline H. Nguyen and Andrew D. Hurwitz,
        Circuit Judges, and Richard K. Eaton, * Judge.

                   Opinion by Judge Nguyen


                          SUMMARY **


                           Civil Rights

   The panel affirmed the district court’s summary
judgment in an action brought by three middle school girls
who alleged that a Sheriff’s deputy arrested them on campus
without probable cause, in violation of their Fourth
Amendment rights and state law.

    The middle school’s assistant school principal had asked
the Sheriff’s deputy, a school resource officer, to counsel a
group of girls who had been involved in ongoing incidents
of bullying and fighting. After concluding that the girls were
unresponsive and disrespectful, the deputy arrested the girls
“to prove a point” and “make [them] mature a lot faster.”

    Applying the two-part reasonableness test set forth in
New Jersey v. T.L.O., 469 U.S. 325, 333 (1985), the panel
held that the arrests were unreasonable because they were

     *
       Richard K. Eaton, Judge for the United States Court of
International Trade, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
          SCOTT V. COUNTY OF SAN BERNARDINO                   3

not justified at their inception nor reasonably related in scope
to the circumstances. The panel held that the summary
arrest, handcuffing, and police transport to the station of the
middle school girls was a disproportionate response to the
school’s need, which was dissipation of what the school
officials characterized as an “ongoing feud” and “continuous
argument” between the students. The panel further held that
police officers were not entitled to qualified immunity
because no reasonable officer could have reasonably
believed that the law authorizes the arrest of a group of
middle schoolers in order to teach them a lesson or to prove
a point.

    The panel held that the evidence was insufficient to
create probable cause to arrest the students for violating
California Penal Code § 415(1) or Cal. Welf. & Inst. Code
§ 601(a), and that plaintiffs were entitled to summary
judgment in their favor on their state false arrest claim.


                         COUNSEL

Laura L. Crane (argued), Deputy County Counsel; Jean-
Rene Basle, County Counsel; San Bernardino County
Counsel, San Bernardino, California; for Defendants-
Appellants.

Brenton Whitney Aitken Hands (argued), Law Office of
Jerry L. Steering, Newport Beach, California, for Plaintiffs-
Appellees.
4         SCOTT V. COUNTY OF SAN BERNARDINO

                        OPINION

NGUYEN, Circuit Judge:

    On October 8, 2013, a group of seventh grade girls
(twelve and thirteen year-olds) were handcuffed, arrested,
and transported in police vehicles from their middle school
campus to the police station. An assistant principal had
asked a school resource officer, Sheriff’s Deputy Luis Ortiz,
to counsel a group of girls who had been involved in ongoing
incidents of bullying and fighting. School officials gathered
the girls in a classroom to wait for Deputy Ortiz. The group
included both aggressors and victims, and the school did not
identify or separate them. When he arrived on campus,
Deputy Ortiz initially intended to verify the information the
school had given him and to mediate the conflict. Within
minutes, however, Deputy Ortiz concluded that the girls
were being unresponsive and disrespectful. He decided to
arrest the girls because, as he explained to them, he was not
“playing around” and taking them to jail was the easiest way
to “prove a point” and “make [them] mature a lot faster.”
Deputy Ortiz stated that he did not care “who [was] at fault,
who did what” because “it [was] the same, same ticket, same
pair of handcuffs.”

    Three of the girls sued the arresting officers and the
County of San Bernardino for unlawful arrest in violation of
state laws and the Fourth Amendment. The district court
denied the defendants qualified immunity and granted
summary judgment in favor of the students. We affirm.
           SCOTT V. COUNTY OF SAN BERNARDINO                        5

                                  I.

                      Factual Background

    A. Events Leading to the Arrests

    In September and October of 2013, seventh-grade
student L.V. harassed and bullied several classmates,
including Plaintiffs L.R. and S.S., at the Etiwanda
Intermediate Middle School (“EIS”) in Rancho Cucamonga,
California. On September 6, 2013, L.V. assaulted L.R. on
the school’s playground. L.V. approached L.R. during a
classroom break, grabbed her hair, and punched her in the
face. R.H., the third plaintiff in this case, tried to pull L.V.
off L.R. L.R. did not hit L.V. back, but the school suspended
both girls. According to L.R.’s mother, Angelica Santana,
the Assistant Principal, Balbina Kendall, told L.R. and
Santana that it was school policy to suspend any student
involved in a fight, regardless of who was at fault.

    After the incident, Santana asked school officials for
help in filing a police report with the San Bernardino County
Sheriff’s Department. Deputy Anthony Thomas, a school
resource officer, met with L.R. and Santana about the
altercation. Santana asked Deputy Thomas about filing a
restraining order against L.V. to protect her daughter L.R.,
but he replied that it would not be “practical” since the girls
attended school together. 1 Deputy Thomas also told his
colleague, Deputy Ortiz, that he had taken a report regarding
a fight on campus, but did not share any further details.



    1
      Santana maintains that she told Deputy Thomas that her daughter
was the victim of L.V.’s aggression, but Deputy Thomas’s police report
described the fight as “mutual combat.”
6         SCOTT V. COUNTY OF SAN BERNARDINO

    A few weeks later, L.V. told other students that she was
going to assault S.S. On October 2, 2013, S.S. confronted
L.V. and said “[i]f you’re going to beat me up, get it over
with,” and “hit me, bitch.” L.V. made good on her threat by
punching S.S., who did not hit L.V. back. S.S. later
successfully asked the school to change her schedule to
separate her from L.V. Over the following weekend, L.V.
and another student, A.J., attempted to assault L.R. and S.S.
in a local park. The victims fled, seeking assistance at the
home of a stranger, who allowed them to call their parents to
pick them up.

    B. The Arrests

    On the morning of October 8, 2013, Santana notified the
school that L.V. had attacked her daughter, L.R., over the
weekend, and that she was afraid L.V. would attack L.R.
again at school. That same morning, L.R., S.S., and R.H.
went together to the school office and asked to speak with
someone about L.V.’s bullying and threats.               No
administrator was available to speak with them, and the girls
were sent to class. Later, the three girls and two other
students, L.V. and A.J., were summoned to a group meeting
to discuss the conflict. Two other students, M.L. and H.P.,
were brought to the room shortly after.

    Assistant Principal Kendall had asked Deputy Ortiz to
come to school in order to speak to the students. Kendall,
Deputy Ortiz, and the school’s principal, Janella Cantu-
Myricks, were present at the meeting. Kendall told Deputy
Ortiz that she had gathered a group of female students who
had been involved in an “ongoing feud.” Kendall had
previously told Deputy Ortiz that EIS had made multiple
unsuccessful attempts to stop the conflict and that the
problem was escalating. Deputy Ortiz had responded to an
            SCOTT V. COUNTY OF SAN BERNARDINO                         7

“unusually high” number of physical fights between students
since the start of the school year.

    Kendall addressed the students first, stating that “the
threats, the fights after school, the threats [to] fight [at]
school . . . this needs to end.” She told them “[s]o far as I
know, all five . . . all seven of you are, have been part of this
continuous argument, on campus and off campus. And that
is why the officer, Officer Ortiz, is here today. We are going
to put an end to this.” Deputy Ortiz then spoke to the
students, in an “attempt[] to mediate the problems between
the two factions of students and verify[] the information
provided” to him by Kendall. Deputy Ortiz quickly formed
the view that the students were unresponsive to his efforts
and were behaving disrespectfully, based on their “body
language and continued whispering.” An audio tape of the
incident, however, reflects mostly silence in response to
Deputy Ortiz’s questioning; no student is captured on the
audio as speaking loudly or being verbally aggressive. 2

      Within minutes after his arrival, Deputy Ortiz threatened
to take all of the students to jail to “prove a point.” He told
the students, “And for the one lady laughing that thinks it’s
funny, I am not playing around. I am dead serious that we
are taking you guys to jail. That might [be], it might be-is,
the most easiest thing to do . . . to wanting to prove a point
. . . that I am not playing around. . . . Eventually, maybe, you
guys will make it into high school, then I will have to deal

    2
      At most, the tape reflects some whispering and quiet giggling from
unidentified students. The two students who appeared to be the
aggressors in the conflict, L.V. and A.J., both made comments to Deputy
Ortiz suggesting that they would not stop their behavior. But no similar
statements were made by L.R., S.S., or R.H. Indeed, the transcript shows
that none of them spoke until Deputy Ortiz asked if they needed to be
handcuffed, after he had initiated their arrests.
8          SCOTT V. COUNTY OF SAN BERNARDINO

with you even more. Here is a good opportunity for me to
prove a point and make you guys mature a lot faster.”
Deputy Ortiz also said that he did not care “who is at fault,
who did what. . . . To me, it is the same, same ticket, same
pair of handcuffs.”

    Deputy Ortiz then announced that he was arresting all of
the students for unlawful fighting in violation of California
Penal Code § 415. He called Deputy Thomas for backup,
and together the two deputies cited and handcuffed all seven
students. L.R. and S.S. were handcuffed in the classroom,
and R.H. was handcuffed outside of the school while waiting
for police transport. Six of the seven girls, including the
three Plaintiffs, were driven in police vehicles to the San
Bernardino County Sheriff’s Department, where they were
separated, interviewed, and released to their parents. L.V.—
the alleged aggressor—was released to her father on the
school campus. Deputy Ortiz later stated that he decided to
arrest all seven girls, instead of releasing them to their
parents, to avoid what he believed would be further
disruption to the school’s campus, and to prevent potential
conflict between the girls’ parents.

   The school took no disciplinary action against any of the
seven students, and no criminal charges were filed.

    C. The Present Lawsuit

    The parents of L.R., S.S., and R.H. sued Deputy Ortiz,
Deputy Thomas, 3 and the County of San Bernardino. The
district court granted partial summary judgment to
Defendants on several claims, but set the case for trial on the

    3
      The complaint also named Deputy Andrew Garcia, who was later
dismissed from the lawsuit.
          SCOTT V. COUNTY OF SAN BERNARDINO                  9

students’ Fourth Amendment claims, as well as their state
law false arrest and imprisonment claims. On the day trial
was to begin, the court allowed Plaintiffs to move for
summary judgment on the remaining claims based on newly-
discovered authority regarding the scope of California Penal
Code § 415, which the Defendants had claimed justified the
students’ arrests. The district court then granted summary
judgment to the students. Defendants timely appealed.

                              II.

                    Standard of Review

   We review de novo both the district court’s grant of
summary judgment and its decision on qualified immunity.
Davis v. City of Las Vegas, 478 F.3d 1048, 1053 (9th Cir.
2007).

                             III.

                         Discussion

    In determining whether a police officer is entitled to
qualified immunity, we ask (1) whether he violated a
constitutional right, and (2) whether the right was “clearly
established” at the time of the violation. See Saucier v. Katz,
533 U.S. 194, 200 (2001). “These two prongs of the analysis
need not be considered in any particular order, and both
prongs must be satisfied for a plaintiff to overcome a
qualified immunity defense.” Shafer v. Cty. of Santa
Barbara, 868 F.3d 1110, 1115 (9th Cir. 2017).
10        SCOTT V. COUNTY OF SAN BERNARDINO

                             A.

            The Fourth Amendment Violation

    We begin our analysis with New Jersey v. T.L.O., in
which the Supreme Court held that the Fourth Amendment’s
“prohibition on unreasonable searches and seizures applies
to searches conducted by public school officials.” 469 U.S.
325, 333 (1985). The Court recognized, however, that “the
school setting requires some easing of the restrictions to
which searches by public authorities are ordinarily subject,”
and thus school officials may, under certain circumstances,
conduct warrantless searches of students “under their
authority.” Id. at 340. Whether such a search is permissible
“depend[s] simply on the reasonableness, under all the
circumstances, of the search.” Id. at 341. A determination
of reasonableness requires “a twofold inquiry: first, one must
consider ‘whether the action was justified at its inception;’
second, one must determine whether the search as actually
conducted ‘was reasonably related in scope to the
circumstances which justified the interference in the first
place.’” Id. (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968)).
T.L.O.’s two-part test in the school setting operates as a
limited “special needs” exception to the warrant and
probable cause requirements of the Fourth Amendment. See
Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 653 (1995)
(“A search unsupported by probable cause can be
constitutional . . . ‘when special needs, beyond the normal
need for law enforcement, make the warrant and probable-
cause requirements impracticable.’” (quoting Griffin v.
Wisconsin, 483 U.S. 868, 873 (1987))).

   Though T.L.O. dealt with searches, not seizures, we have
specifically extended its special needs test to seizures
conducted by school officials in the school setting. For
example, in Doe ex rel. Doe v. Hawaii Department of
           SCOTT V. COUNTY OF SAN BERNARDINO                        11

Education, we applied T.L.O. and asked whether a teacher
acted unreasonably by taping a student’s head to a tree for
five minutes. 334 F.3d 906, 909–10 (9th Cir. 2003).
Similarly, in C.B. v. City of Sonora, we assumed that
T.L.O.’s reasonableness standard applied to a law
enforcement arrest on school grounds. 769 F.3d 1005, 1034
(9th Cir. 2014) (en banc).

    Applying the T.L.O. two-part reasonableness test, 4 we
agree with the district court that the arrests of L.R., S.S., and
R.H. were unreasonable because they were not “justified at
[their] inception.” T.L.O., 469 U.S. at 341. The deputies
were given only generalized allegations of group bickering
and fighting, not specific information about L.R., S.S., or
R.H. At most, Deputy Thomas knew that L.R. had been in
a fight on campus one month prior. See Ybarra v. Illinois,
444 U.S. 85, 93–95 (1979) (emphasizing that the Fourth
Amendment requires particularized suspicion); United
States v. I.E.V., 705 F.3d 430, 433, 435–37 (9th Cir. 2012)
(same); see also Terry, 392 U.S. at 21 n.18 (“This demand
for specificity in the information upon which police action is
predicated is the central teaching of this Court’s Fourth
Amendment jurisprudence.”).            Moreover, while the
traditional Fourth Amendment analysis “is predominantly an
objective inquiry,” the “actual motivations” of officers may
be considered when applying the special needs doctrine.
Ashcroft v. al-Kidd, 563 U.S. 731, 736 (2011) (citations
omitted). And, here, Deputy Ortiz’s actual motivations are
clear—he explicitly told the students that he was arresting



    4
       As we did in C.B., we assume—without deciding—that T.L.O.’s
lower standard of reasonableness applies to seizures by law enforcement
in a school setting. See C.B., 769 F.3d at 1034.
12        SCOTT V. COUNTY OF SAN BERNARDINO

them to prove a point and to “teach them a lesson.” Deputy
Ortiz told them:

       And for the one lady laughing that thinks it’s
       funny, I am not playing around. I am dead
       serious that we are taking you guys to jail.
       That might be . . . the most easiest thing to do
       . . . to wanting to prove a point . . . that I am
       not playing around. . . . Here is a good
       opportunity for me to prove a point and make
       you guys mature a lot faster.              Then,
       unfortunate [sic] for you guys, you guys will
       probably now be in the system. You will
       have a criminal record. Just because you
       guys can’t figure something out here.

He continued:

       [H]ere is the thing right now . . . I don’t care
       who is at fault, who did what. You hear that?
       I don’t care who did what, who is saying
       what, and whose fault it is. To me it is the
       same, same ticket, same pair of handcuffs.

    Deputy Ortiz clearly stated that the justification for the
arrests was not the commission of a crime, since he did not
“care who is at fault,” nor the school’s special need to
maintain campus safety, but rather his own desire to “prove
a point” and “make” the students “mature a lot faster.” The
arrest of a middle schooler, however, cannot be justified as
a scare tactic, a lesson in maturity, or a chastisement for
perceived disrespect. The special needs exception simply
“do[es] not apply where the officer’s purpose is not to attend
to the special need[]” in question. al-Kidd, 563 U.S. at 737.
Indeed, where it is “clear from the testimony” of the
          SCOTT V. COUNTY OF SAN BERNARDINO                13

arresting officer that the seizure occurred for an
impermissible motive, “[t]his alone is sufficient to conclude
that [a] warrantless [arrest] [is] unreasonable.” See United
States v. Hellman, 556 F.2d 442, 444 (9th Cir. 1977); accord
United States v. Orozco, 858 F.3d 1204, 1212–13 (9th Cir.
2017); see, e.g., Gray ex rel. Alexander v. Bostic, 458 F.3d
1295, 1306 (8th Cir. 2006) (finding the handcuffing of a
young student to be unreasonable under T.L.O. where the
arresting officer “candidly admitted” that he did so “to
persuade her to get rid of her disrespectful attitude and to
impress upon her the serious nature of committing crimes”).

    Moreover, even if the arrests had been justified at their
inception, we would find that they failed T.L.O.’s second
prong, as they were not “reasonably related in scope to the
circumstances which justified the interference in the first
place.” T.L.O., 469 U.S. at 341 (quoting Terry, 392 U.S. at
20). T.L.O. held that a search “will be permissible in its
scope when the measures adopted are reasonably related to
the objectives of the search and not excessively intrusive in
light of the age and sex of the student and the nature of the
infraction.” Id. at 342. The summary arrest, handcuffing,
and police transport to the station of middle school girls was
a disproportionate response to the school’s need, which was
dissipation of what Vice Principal Kendall characterized as
an “ongoing feud” and “continuous argument” between the
students.

    We do not diminish the seriousness of potential violence
between students, or the need for conflict resolution in the
educational setting. But “[s]ociety expects that children will
make mistakes in school—and yes, even occasionally fight.”
E.W. by and through T.W. v. Dolgos, 884 F.3d 172, 183 (4th
Cir. 2018). Deputy Ortiz faced a room of seven seated,
mostly quiet middle school girls, and only generalized
14        SCOTT V. COUNTY OF SAN BERNARDINO

allegations of fighting and conflict amongst them. Even
accounting for what Deputy Ortiz perceived to be non-
responsiveness to his questioning, the full-scale arrests of all
seven students, without further inquiry, was both excessively
intrusive in light of the girls’ young ages and not reasonably
related to the school’s expressed need. Ironically, the
primary instigator of the conflicts, L.V., was the only one
released to a parent at the school campus.

    The foundation of T.L.O.’s special needs standard is
reasonableness. T.L.O., 469 U.S. at 337; Doe ex rel. Doe,
334 F.3d at 909. An arrest meant only to “teach a lesson”
and arbitrarily punish perceived disrespect is clearly
unreasonable under T.L.O. Under the circumstances of this
case, we hold that the arrests of the students were
unreasonable and in violation of the Fourth Amendment.

                              B.

 The Officers Are Not Entitled to Qualified Immunity

    “Qualified immunity insulates the officers from liability
unless ‘existing precedent . . . ha[s] placed the statutory or
constitutional question beyond debate.’” C.B., 769 F.3d at
1034 (alterations in original) (quoting al-Kidd, 563 U.S. at
741). Though the constitutional right must be clearly
established such that “a reasonable official would
understand that what he is doing violates that right,” Hope v.
Pelzer, 536 U.S. 730, 739 (2002) (citation omitted), “[t]here
need not be a case dealing with these particular facts to find
[the officer]’s conduct unreasonable,” Doe ex rel. Doe,
334 F.3d at 910.

    At the time of the students’ arrest, it was clearly
established that a police seizure at the behest of school
officials must, at a minimum, be “reasonably related to its
            SCOTT V. COUNTY OF SAN BERNARDINO                          15

purpose, and must not be ‘excessively intrusive in light of
the age and sex of the student and the nature of the
infraction.’” Doe ex rel. Doe, 334 F.3d at 909 (quoting
T.L.O., 469 U.S. at 342). Defendants do not—and indeed,
cannot—meaningfully contest Deputy Ortiz’s motivation for
the arrests, which he stated multiple times. No reasonable
officer could have reasonably believed that the law
authorizes the arrest of a group of middle schoolers in order
to prove a point. See T.L.O., 469 U.S. at 342; al-Kidd,
563 U.S. at 737; see also Gray ex rel. Alexander, 458 F.3d
at 1306.

    Defendants cite C.B. v. City of Sonora, in which a
divided en banc panel of our court found that a reasonable
officer, facing “a juvenile who (a) was reportedly a ‘runner,’
(b) was ‘out of control,’ (c) ignored the officer’s questions,
and (d) had not taken his medication, would not have known
that taking such a juvenile into temporary custody in order
to transport him safely to his uncle was an ‘obvious’
violation of his constitutional rights.” 5 769 F.3d at 1034.
Defendants argue that they could have reasonably
interpreted C.B. to permit their arrests of the students in this
case. But nothing in C.B. suggests that an officer may arrest
an entire group of students to teach them a lesson or to
“prove a point.” While the officers in C.B. took the troubled
student into custody in order to safely transport him into the
care of a relative, here, in contrast, Deputy Ortiz admitted
that he “did not care” who was at fault in the alleged fighting
and arrested all of the students in order to teach them a
lesson.     Under any standard, the arrests here were

    5
      Although the arrests here occurred prior to our decision to grant en
banc review in C.B., our analysis remains the same because the above-
cited portion of the en banc decision is consistent with the earlier three-
judge panel opinion.
16        SCOTT V. COUNTY OF SAN BERNARDINO

unreasonable, and the district court properly denied Deputies
Ortiz and Thomas qualified immunity.

                              C.

 The Officers Lacked Probable Cause to Arrest under
                     State Law

    Defendants alternatively argue that Deputy Ortiz had
probable cause to arrest the students for violating California
Penal Code § 415(1), which criminalizes “unlawfully
fight[ing] in a public place or challeng[ing] another person
in a public place to fight.”

    Defendants’ reliance on Penal Code § 415(1) is a
nonstarter for two reasons. First, § 415(1) does not apply to
school grounds; rather, a parallel provision, § 415.5
expressly covers this setting. As a “general rule . . . where
the general statute standing alone would include the same
matter as” a more specific parallel statute, “and thus conflict
with it, the special act will be considered as an exception to
the general statute.” See In re Williamson, 276 P.2d 593,
594 (Cal. 1954) (in bank) (quoting People v. Breyer, 34 P.2d
1065, 1066 (Cal. Ct. App. 1934)).              Section 415.5
criminalizes unlawful fighting “within any building or upon
the grounds of any school,” but expressly exempts registered
students from its scope. Applying § 415(1) to school
grounds would eliminate that exception. See In re Fernando
C., 173 Cal. Rptr. 3d 836, 841 (Ct. App. 2014) (explaining
that “it would make little sense for the Legislature to have
included this exemption for registered students if it intended
            SCOTT V. COUNTY OF SAN BERNARDINO                        17

such students to be prosecuted for fighting in a public place
under the parallel provision of” § 415(1)). 6

    Second, even if § 415(1) applied to school grounds,
Deputy Ortiz lacked probable cause to arrest the three
Plaintiffs. Other than general information from school
officials about ongoing conflicts between a group of girls,
Deputy Ortiz had no information suggesting that L.R., S.S.,
or R.H. were individually responsible as the instigators or
aggressors instead of as the victims. 7 In fact, had Deputy
Ortiz even minimally inquired about the circumstances of
the conflict, as he initially intended to do, he would have
learned that the three Plaintiffs had tried that very morning
to report L.V.’s aggression to school administrators.

    Defendants also claim that the students’ behavior in the
classroom justified the arrest because there was reason to
believe the students would engage in imminent fights. That
assertion is belied by the audio record of the encounter,
which “quite clearly contradicts the version of the story told
by” the officers. Scott v. Harris, 550 U.S. 372, 378 (2007).
The students were mostly silent, only speaking to respond to
the questions posed to them. But even taking at face value
Deputy Ortiz’s claim that the girls were being disrespectful

    6
      Defendants argue that the law on whether § 415(1) could be used
against enrolled students was unsettled because Fernando C. was
decided after the arrests in this case. But Fernando C. merely reiterated
the statute’s legislative intent and relied on its structure and plain
language to restate the law’s scope. See 173 Cal. Rptr. 3d at 840–41.

    7
       While Deputy Ortiz later stated that he recognized “many” of the
girls from previous visits to campus, he never identified L.R., S.S., and
R.H. as the ones he recognized or stated that they had been involved in
previous incidents.
18          SCOTT V. COUNTY OF SAN BERNARDINO

to him, and whispering among themselves, this conduct in
no way rose to the level of probable cause that could have
justified their arrests. 8 In short, the evidence available to
Deputy Ortiz was wholly insufficient to create probable
cause to believe that any one of the three Plaintiff students
violated § 415(1).

    Finally, Defendants briefly argue that Deputy Ortiz had
probable cause to arrest the students for violating California
Welfare and Institutions Code § 601. This section allows a
warrantless detention of a minor if there is “reasonable
cause” to believe that she is “persistently or habitually
refus[ing] to obey the reasonable and proper order or
directions of his or her parents, guardian, or custodian, or
who is beyond control of that person.” Cal. Welf. & Inst.
Code §§ 625, 601(a). Assuming that EIS could be
considered a “custodian” for the purposes of the statute, but
see C.B., 769 F.3d at 1040–45 (Berzon, J., dissenting), there
was simply no evidence that S.S., L.R., and R.H. were
“habitually refus[ing] to obey” the directions of school
officials, Cal. Welf. & Inst. Code § 601(a).

   Because the arrests of L.R., S.S., and R.H. were
unjustified, we also affirm the grant of summary judgment
in their favor on the state false arrest claim. A law
enforcement officer cannot be civilly liable for false arrest
when “[t]he arrest was lawful, or the peace officer, at the
time of the arrest, had reasonable cause to believe the arrest

     8
       Defendants attempt to shore up their probable cause under a
“common enterprise” theory. But while the Supreme Court has allowed
a type of group probable cause in limited circumstances, see Pringle v.
United States, 540 U.S. 366, 373 (2003), it is clearly inapplicable here,
where the Plaintiffs sought assistance from school officials, ran from the
aggressor, and inflicted no violence in return. Under these facts, no
inference of collective guilt is justified.
          SCOTT V. COUNTY OF SAN BERNARDINO                 19

was lawful.” Cal. Penal Code § 847(b)(1). Lacking both
justification and probable cause for their arrests, Defendants
cannot avoid liability for false arrest under state law. See
O’Toole v. Super. Ct., 44 Cal. Rptr. 3d 531, 549 (Ct. App.
2006) (noting that § 847 “contains principles that parallel the
[qualified] immunity analysis”).

   AFFIRMED.